Name: 87/342/EEC: Council Decision of 25 June 1987 amending Decision 86/47/EEC establishing arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other
 Type: Decision
 Subject Matter: Europe;  trade policy;  executive power and public service;  trade
 Date Published: 1987-06-30

 Avis juridique important|31987D034287/342/EEC: Council Decision of 25 June 1987 amending Decision 86/47/EEC establishing arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other Official Journal L 172 , 30/06/1987 P. 0106 - 0113COUNCIL DECISIONof 25 June 1987amending Decision 86/47/EEC establishing arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other(87/342/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Having regard to the draft Decision presented by the Commission, Whereas Decision 86/47/EEC (1), as extended by Decision 86/645/EEC (2), establishes arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other for the transitional period laid down by the Act of Accession of Spain and Portugal; Whereas those arrangements were determined in the light of the arrangements applicable to the African, Carribean and Pacific States (ACP); Whereas the arrangements applicable to the ACP States were amended following the conclusion of the negotiations concerning the protocol referred to in Article 179 and 366 of the Act of Accession of Spain and Portugal; Whereas the arrangements applicable to the OCT should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1The Annex to Decision 86/47/EEC is hereby amended as follows: 1. The table in the second indent of Article 2 (2) is replaced by the following: >TABLE>>TABLE>2. Article 6 (1) is replaced by the following: '1. For products listed in Annex II to the Treaty establishing the European Economic Community, the Kingdom of Spain shall apply, subject to the special provisions which appear below, a duty which reduces the difference between the basic duty rate and the preferential duty rate in accordance with the following timetable: - on 1 March 1986 the difference shall be reduced to 87,5 % of the initial difference, - on 1 January 1987 the difference shall be reduced to 75,0 % of the initial difference, - on 1 January 1988 the difference shall be reduced to 62,5 % of the initial difference, - on 1 January 1989 the difference shall be reduced to 50,0 % of the initial difference, - on 1 January 1990 the difference shall be reduced to 37,5 % of the initial difference, CCT headingNoDescription- on 1 January 1991 the difference shall be reduced to 25,0 % of the initial difference, - on 1 January 1992 the difference shall be reduced to 12,5 % of the initial difference. The Kingdom of Spain shall apply the preferential rates in full as from 1 January 1993. However, the following products originating in the OCT may be imported into Spain duty-free with immediate effect. >TABLE>3. The following paragraph is inserted in Article 6: '1(a) For products covered by Council Regulation (EEC) N ° 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) N ° 467/87 (2), the customs duties shall be aligned progressively on the preferential rates in eight stages of 12,5 % at the beginning of each of the eight marketing years following the Accession of the Kingdom of Spain to the European Communities. (1) OJ N ° L 148, 28. 6. 1968, p. 24. (2) OJ N ° L 48, 17. 2. 1987, p. 1.'4. The following paragraph is inserted in Article 12: '1(a) By way of derogation from paragraph 1, the Portuguese Republic shall abolish the customs duties for the products listed below, starting from the duties actually applied by it vis-Ã -vis the Community on 1 January 1985. >TABLE> CCTheading NoDescription5. The following paragraphs are inserted in Article 18: '1(a) For the products listed in Annex XIII (a), the Portuguese Republic shall apply a duty reducing the difference between the basic duty rate and the preferential duty rate in accordance with the following timetable: - on 1 March 1986 the difference shall be reduced to 87,5 % of the initial difference, - on 1 January 1987 the difference shall be reduced to 75,0 % of the initial difference, - on 1 January 1988 the difference shall be reduced to 62,5 % of the initial difference, - on 1 January 1989 the difference shall be reduced to 50,0 % of the initial difference, - on 1 January 1990 the difference shall be reduced to 37,5 % of the initial difference, - on 1 January 1991 the difference shall be reduced to 25,0 % of the initial difference, - on 1 January 1992 the difference shall be reduced to 12,5 % of the initial difference. The Portuguese Republic shall apply the preferential rates in full as from 1 January 1993. 1(b) The following products originating in the OCT may be imported into Portugal duty-free with immediate effect. >TABLE>30. 6. 87Official Journal of the European Communities6. Article 19 is replaced by the following: 'Article 191. The Portuguese Republic shall apply to the products referred to in Article 18 (1), with immediate effect, the arrangements resulting from the Decision in respect of non-tariff benefits and more especially reductions in levies. 2. By way of derogation from paragraph 1, the Portuguese Republic shall postpone, until the beginning of the second stage as defined in Article 260 of the Act of Accession, application of the abovementioned arrangements for the products referred to in Article 18 (3).'7. The following Annex is inserted: 'ANNEX XIII(a)List provided for in Article 18 (1) (a)>TABLE>30. 6. 87Official Journal of the European CommunitiesArticle 2This Decision shall be published in the Official Journal of the European Communities. It shall take effect on 1 July 1987. Done at Luxembourg, 25 June 1987. For the CouncilThe PresidentH. DE CROOEWG:L172UME32A.95FF: 8UEN; SETUP: 01; Hoehe: 1032 mm; 184 Zeilen; 5701 Zeichen; Bediener: WILU Pr.: A; Kunde: 39355 Montan England L 172 (1) OJ N ° L 63, 5. 3. 1986, p. 95. (2) OJ N ° L 380, 31. 12. 1986, p. 66.